DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 25-27 and 30-31 are under examination. 
Response to Amendment
Applicant’s amendments overcome the Drawing objections, 112(b) rejections, and 102 rejections, which are withdrawn. In light of the claim amendments, new 103 rejections and a new 112(b) rejection are made herein.  
Election/Restrictions
Newly submitted claims 37-40 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 25-27 and 30-31, drawn to the elected method.
Group II, claim(s) 37-40, drawn to a New method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the limitations in lines 1-13 of claim 25, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP997, as detailed in the below prior art rejection section. In other words, the subject matter shared by elected claim 25 and new claim 37 is explicitly taught by JP997, and therefore this subject matter cannot be considered special under 371 rules, meaning the claims do not form a single general inventive concept and can be restricted from each other. 

Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 37-40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 26 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 26 recites “the target nuclide in the target material contains a radionuclide from a spent nuclear fuel.” The recitation “the target nuclide…contains a radionuclide” does not make sense. The target nuclide is defined in the parent claim as 99Tc. It does not make sense to say that 99Tc “contains a radionuclide” because 99Tc is the radionuclide. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that each away from the claims. See MPEP 2141.02 VI.

Claims 25, 27, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2014-196997-A1 (“JP997”) in view of JP-5263853-B22 (“JP853”). 

Regarding claim 25, JP997 teaches a method (see claims 1 and 4, page 90) for producing a radioactive substance comprising:  	preparing a target material containing a target nuclide (99Tc) which is a (99Mo) through a muon nuclear capture reaction at the target nuclide by irradiating the target material with negative muons (via the reaction 99Tc(µ,ν)99Mo, see claims 1 and 4 on Examiner-annotated page 90), wherein  	the radioactive substance to be produced comprises the first radionuclide (99Mo) or a second radionuclide, the second radionuclide being at least one of descendant nuclides obtained from the first radionuclide via radioactive decay,  	the target nuclide is at least one of descendant nuclides obtained from the first radionuclide or the second radionuclide via radioactive decay (99Mo decays to 99Tc),  	the target nuclide is 99Tc (via the reaction noted above),  	the first radionuclide is 99Mo (via the reaction noted above),  	the second radionuclide is 99mTc, and 	the muon irradiation step is performed for an irradiation time.

Claim 1 recites that the first radionuclide is created by a negative muon incident on a target nuclide, which would be the reaction: target(µ,ν)1st_radionuclide. Then, claim 4 states that the first radionuclide can be 99Mo, meaning we have: target(µ,ν)99Mo. To complete this reaction, the target is 99Tc. Therefore, we have 99Tc(µ,ν)99Mo. In this reaction, the target is 99Tc, the first radionuclide is 99Mo, and the second radionuclide is 99mTc, because 99mTc decays to 99Tc, and 99mTc is also a descendent of 99Mo, as required by the claim. 

Additionally, JP997 teaches that it was known that the half-life of 99Mo is 66 hours (“the half life 66.0 hours of the parent nucleus 99Mo,” page 3). 
JP997 further teaches that it was known to adjust the irradiation time based on the known half-life: “the irradiation time are adjusted according to the generation rate and the decay with reference to the half life of the nuclide after generation,” top of page 19. 
Another benefit of adjusting the irradiation time is to obtain desired balances of multiple isotopes: “it is possible to control the balance of the ratio of 64Cu and 67Cu by adjusting the irradiation time,” bottom of page 37; and “even when 67Ga and 68G are mixed, there is a possibility that separation can be performed by adjusting the irradiation time,” page 38, second paragraph; and “it is thought that it may be useful to adjust the irradiation time of muon and the cooling time after the production in order to separate 89Sr from 87mSr,” mid-page 39; and “It is expected that adjusting the irradiation time will be useful to produce 90Y without producing as much as 91Y,” mid-bottom of page 39; and “Adjustment of irradiation time and cooling time is effective to separate each of 123I and 131I from other radionuclides,” mid-page 41.  	There are many, many more examples of JP997 describing adjusting the irradiation time of different targets in order to optimize the resulting isotope ratio produced. 
 Additionally still, JP997 teaches “muon irradiation for 24 hours” as a “more realistic estimate of production,” page 88, third paragraph. 
However, JP997 does not explicitly teach that the irradiation step is performed for an irradiation time of at least 1.0 full day and shorter than 66 hours. 
JP853 does teach this. JP853 is in the same art area of irradiating targets to produce desirable molybdenum and technetium (abstract) and teaches (page 6) performing irradiation for a time of at least 1.0 full day and shorter than 66 hours: “the irradiation time…can be set to a period of about 0.5 to 2.5 times the half-life of the production nuclide.” In this case, the production nuclide is 99Mo, with a half-life of 66 hours, and therefore JP853 suggests an irradiation time of 0.5(66 h) – 2.5(66 h) = 33 – 165 hours, which encompasses the claimed range of 24 – 66 hours. 
The skilled artisan would have been motivated to utilize the 0.5-2.5(half-life) technique of JP853 because JP853 teaches that this is “a widely used technique” that produces an optimized balance of “generation and decay” because, after a certain period of time, additional irradiation “hardly contributes to the production of radioactivity,” page 5. The skilled artisan, equipped with the irradiation technique of JP997 and the knowledge that the irradiation time can and should be optimized, would have found it obvious to utilize JP853’s “widely used technique” in order to optimize the generation-decay balance of the desired molybdenum product. Accordingly, claim 25 is rejected as obvious over JP997 in view of JP853. 
Regarding claim 27, the above-described combination of JP997 with JP853 teaches all the elements of the parent claim, and JP997 additionally teaches  	wherein the target material (99Tc) includes a material containing at least any of: 	 	99Tc produced as a by-product (“generating 99mTc by a generator through milking,” page 30; “a device [generator or cow] for the milking has a parent nucleus for producing 99mTc as a daughter nucleus by radioactive decay,” page 3)
The ordinary skilled artisan would have been motivated to utilize the above-cited means for obtaining 99Tc, as they are extremely well-known in and conventional in the art for obtaining 99Tc, as noted by JP997. Additionally, as is known in the art, using a generator-derived solution has advantages over using a nuclear reactor fission product-derived source because of the lack of additional unwanted fission products. 

Regarding claim 30, the above-described combination of JP997 with JP853 teaches all the elements of the parent claim, and JP997 additionally teaches 	unloading an irradiated fluid containing the first radionuclide or the second radionuclide and a fluid medium from an irradiation position of the negative muon by transferring the fluid medium, the first radionuclide or the second radionuclide having been obtained from the target nuclide in the muon irradiation step (“An unloading step of unloading an irradiated fluid containing the first radionuclide or the second radionuclide obtained from the target nuclide in the muon irradiation step and the fluid medium from the irradiation position by moving the fluid medium,” claims, page 91);  	selectively collecting the first radionuclide or the second radionuclide from the irradiated fluid (“a collection step of selectively collecting the first radionuclide or the second radionuclide from the irradiated fluid,” claims, page 91); and  	repositioning the irradiated fluid that has undergone the collecting step into the irradiation position by transferring the fluid medium (“repositioning step of repositioning the irradiated fluid that has passed the collection step to the irradiation position by moving the fluid medium,” claims, page 91).

Regarding claim 31, the above-described combination of JP997 with JP853 teaches all the elements of the parent claim, and JP997 additionally teaches  	wherein the unloading step, the collecting step, and the repositioning step are performed in parallel while the muon irradiation step is continuously performed (“wherein the unloading step, the collecting step, and the rearrangement step are performed in parallel while the muon irradiation step is continuously performed,” claims, page 91).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over above-combined JP997 and JP853 in view of Abe3 (Feasibility study of nuclear transmutation by negative muon capture reaction using the PHITS code) or EPA4 (EPA Facts About Technetium-99).
Regarding claim 26, JP997 anticipates all the elements of the parent claim and additionally teaches wherein the target nuclide (99Tc) in the target material contains a radionuclide (99Tc) commonly found in spent nuclear fuel (as is known in the art, 99Tc is a known fission product in spent nuclear fuel). 
JP997 does not explicitly state that the physical quantity of 99Tc utilized in their disclosure was obtained from spent nuclear fuel. 
Abe and EPA do teach this. Abe is in the art area of nuclear transmutation by negative muon capture for 99Tc (§ Simulation of nuclear transmutation for FPs, page 3) and teaches sourcing the technetium for such transmutation from spent nuclear fuel:
EPA also teaches this: “Tc-99…is also produced as a nuclear reactor fission product of uranium and plutonium,” What is technetium-99?, first page. 
The skilled artisan would have been motivated to source their technetium from spent nuclear fuel because, as cited above in both Abe and EPA, technetium is an abundant fission product formed from the uranium fuel in commercial nuclear power plants. If this waste is not re-purposed, then it is simply stored for decades. Therefore, the skilled artisan is motivated to utilize the valuable technetium and molybdenum found in spent nuclear fuel. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the 224-page Foreign Reference in the file 08/17/2021. Examiner also obtained a human translation of the cited Claims section of this reference: see the 7-page NPL reference in the file 11/17/221.
        2 See the attached 35-page Foreign Reference.
        3 See attached 6-page NPL reference. 
        4 See attached 2-page NPL reference.